
	
		II
		110th CONGRESS
		2d Session
		S. 3385
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2008
			Mr. Durbin (for himself,
			 Mr. Gregg, Mr.
			 Dodd, Mr. Burr,
			 Mr. Harkin, and Mr. Alexander) introduced the following bill; which
			 was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act with
		  respect to the safety of the food supply.
	
	
		1.Short
			 title; references; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the FDA Food Safety Modernization
			 Act.
			(b)ReferencesExcept
			 as otherwise specified, whenever in this Act an amendment is expressed in terms
			 of an amendment to a section or other provision, the reference shall be
			 considered to be made to a section or other provision of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 301 et seq.).
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title;
				references; table of contents.
					TITLE I—General Food Provisions
					Sec. 101. Inspections of records.
					Sec. 102. Registration of food facilities.
					Sec. 103. Mandatory recall authority.
					Sec. 104. Hazard analysis and risk-based preventive
				controls.
					Sec. 105. Performance standards.
					Sec. 106. Standards for produce safety.
					Sec. 107. Targeting of inspection resources for domestic
				facilities, foreign facilities, and ports of entry; annual report.
					Sec. 108. Administrative detention of food.
					Sec. 109. Protection against intentional
				adulteration.
					Sec. 110. National agriculture and food defense
				strategy.
					Sec. 111. Food and Agriculture Coordinating
				Councils.
					Sec. 112. Decontamination and disposal standards and
				plans.
					Sec. 113. Authority to collect fees.
					Sec. 114. Final rule for prevention of Salmonella Enteritidis
				in shell eggs during production.
					Sec. 115. Sanitary transportation of food.
					Sec. 116. Food allergy and anaphylaxis management.
					TITLE II—Detection and surveillance
					Sec. 201. Recognition of laboratory accreditation for analyses
				of foods.
					Sec. 202. Integrated consortium of laboratory
				networks.
					Sec. 203. Building domestic capacity.
					Sec. 204. Enhancing traceback and recordkeeping.
					Sec. 205. Surveillance.
					TITLE III—Specific provisions for imported food
					Sec. 301. Foreign supplier verification program.
					Sec. 302. Voluntary qualified importer program.
					Sec. 303. Authority to require import certifications for
				food.
					Sec. 304. Prior notice of imported food shipments.
					Sec. 305. Review of a regulatory authority of a foreign
				country.
					Sec. 306. Building capacity of foreign governments with respect
				to food.
					Sec. 307. Inspection of foreign food facilities.
					Sec. 308. Accreditation of qualified third-party
				auditors.
					Sec. 309. Foreign offices of the Food and Drug
				Administration.
					Sec. 310. Funding for food safety.
					Sec. 311. Jurisdiction; authorities.
				
			IGeneral Food
			 Provisions
			101.Inspections of
			 recordsSection 414(a) (21
			 U.S.C. 350c(a)) is amended—
				(1)by striking the
			 heading and all follows through of food is and inserting the
			 following: “Records
			 inspection.—
					
						(1)Adulterated
				foodIf the Secretary has a reasonable belief that an article of
				food, and any other article of food that the Secretary reasonably believes is
				likely to be affected in a similar manner,
				is
						;
				(2)by inserting
			 , and to any other article of food that the Secretary reasonably
			 believes is likely to be affected in a similar manner, after
			 relating to such article;
				(3)by striking the
			 last sentence; and
				(4)by inserting at
			 the end the following:
					
						(2)Serious adverse
				health consequencesIf the Secretary believes that there is a
				reasonable probability that the use of or exposure to an article of food, and
				any other article of food that the Secretary reasonably believes is likely to
				be affected in a similar manner, will cause serious adverse health consequences
				or death to humans or animals, each person (excluding farms and restaurants)
				who manufactures, processes, packs, distributes, receives, holds, or imports
				such article shall, at the request of an officer or employee duly designated by
				the Secretary, permit such officer or employee, upon presentation of
				appropriate credentials and a written notice to such person, at reasonable
				times and within reasonable limits and in a reasonable manner, to have access
				to and copy all records relating to such article and to any other article of
				food that the Secretary reasonably believes is likely to be affected in a
				similar manner, that are needed to assist the Secretary in determining whether
				there is a reasonable probability that the use of or exposure to the food will
				cause serious adverse health consequences or death to humans or animals.
						(3)ApplicationThe
				requirement under paragraphs (1) and (2) applies to all records relating to the
				manufacture, processing, packing, distribution, receipt, holding, or
				importation of such article maintained by or on behalf of such person in any
				format (including paper and electronic formats) and at any
				location.
						.
				102.Registration
			 of food facilities
				(a)Updating of
			 food category regulations; biennial registration renewalSection 415(a) (21 U.S.C. 350d(a)) is
			 amended—
					(1)in paragraph (2),
			 by—
						(A)striking
			 conducts business and and inserting conducts business,
			 the e-mail address for the contact person of the facility, and;
			 and
						(B)inserting
			 , or any other food categories as determined appropriate by the
			 Secretary, including by guidance) after Code of Federal
			 Regulations;
						(2)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and
					(3)by inserting
			 after paragraph (2) the following:
						
							(3)Biennial
				registration renewalDuring the period beginning on October 1 and
				ending on December 31 of each even-numbered year, a registrant that has
				submitted a registration under paragraph (1) shall submit to the Secretary a
				renewal registration containing the information described in paragraph (2). The
				Secretary shall provide for an abbreviated registration renewal process for any
				registrant that has not had any changes to such information since the
				registrant submitted the preceding registration or registration renewal for the
				facility
				involved.
							.
					(b)Suspension of
			 registration
					(1)In
			 generalSection 415 (21 U.S.C. 350d) is amended—
						(A)in subsection
			 (a)(2), by inserting after the first sentence the following: The
			 registration shall contain a consent to permit the Secretary to inspect such
			 facility.;
						(B)by redesignating
			 subsections (b) and (c) as subsections (c) and (d), respectively; and
						(C)by inserting
			 after subsection (a) the following:
							
								(b)Suspension of
				registration
									(1)In
				generalIf the Secretary determines that food manufactured,
				processed, packed, or held by a facility registered under this section has a
				reasonable probability of causing serious adverse health consequences or death
				to humans or animals, the Secretary may by order suspend the registration of
				the facility under this section in accordance with this subsection.
									(2)Hearing on
				suspensionThe Secretary shall provide the registrant subject to
				an order under paragraph (1) with an opportunity for an informal hearing, to be
				held as soon as possible but not later than 2 days after the issuance of the
				order, on the actions required for reinstatement of registration and why the
				registration that is subject to suspension should be reinstated. The Secretary
				may reinstate a registration if the Secretary determines, based on evidence
				presented, that adequate grounds do not exist to continue the suspension of the
				registration.
									(3)Post-hearing
				corrective action plan; vacating of order
										(A)Corrective
				action planIf, after providing opportunity for an informal
				hearing under paragraph (2), the Secretary determines that the suspension of
				registration remains necessary, the Secretary shall require the registrant to
				submit a corrective action plan to demonstrate how the registrant plans to
				correct the conditions found by the Secretary. The Secretary shall review such
				plan in a timely manner.
										(B)Vacating of
				orderUpon a determination by the Secretary that adequate grounds
				do not exist to continue the suspension actions required by the order, or that
				such actions should be modified, the Secretary shall vacate the order or modify
				the order.
										(4)Effect of
				suspensionIf the registration of a facility is suspended under
				this subsection, such facility shall not import food or offer to import food
				into the United States, or otherwise introduce food into interstate commerce in
				the United States.
									(5)RegulationsThe
				Secretary shall promulgate regulations that describe the standards officials
				will use in making a determination to suspend a registration, and the format
				such officials will use to explain to the registrant the conditions found at
				the facility.
									(6)No
				delegationThe authority conferred by this subsection to issue an
				order to suspend a registration or vacate an order of suspension shall not be
				delegated to any officer or employee other than the
				Commissioner.
									.
						(2)Imported
			 foodSection 801(l) (21 U.S.C. 381(l)) is amended by inserting
			 (or for which a registration has been suspended under such
			 section) after section 415.
					(c)Conforming
			 amendments
					(1)Section 301(d)
			 (21 U.S.C. 331(d)) is amended by inserting 415, after
			 404,.
					(2)Section 415(d),
			 as redesignated by subsection (b), is amended by adding at the end before the
			 period for a facility to be registered, except with respect to the
			 reinstatement of a registration that is suspended under subsection
			 (b).
					103.Mandatory
			 recall authority
				(a)In
			 generalChapter IV (21 U.S.C.
			 341 et seq.) is amended by adding at the end the following:
					
						418.Mandatory
				recall authority
							(a)Voluntary
				proceduresIf the Secretary determines, based on information
				gathered through the reportable food registry under section 417 or through any
				other means, that there is a reasonable probability that an article of food
				(other than infant formula) is adulterated under section 402 or misbranded
				under section 403(w) and the use of or exposure to such article will cause
				serious adverse health consequences or death to humans or animals, the
				Secretary shall provide the responsible party (as defined in section 417) with
				an opportunity to cease distribution and recall such article.
							(b)Prehearing
				order To cease distribution and give noticeIf the responsible
				party refuses to or does not voluntarily cease distribution or recall such
				article within the time and in the manner prescribed by the Secretary (if so
				prescribed), the Secretary may, by order require, as the Secretary deems
				necessary, such person to—
								(1)immediately cease
				distribution of such article; or
								(2)immediately
				notify all persons—
									(A)manufacturing,
				processing, packing, transporting, distributing, receiving, holding, or
				importing and selling such article; and
									(B)to which such
				article has been distributed, transported, or sold, to immediately cease
				distribution of such article.
									(c)Hearing on
				orderThe Secretary shall provide the responsible party subject
				to an order under subsection (b) with an opportunity for an informal hearing,
				to be held as soon as possible but not later than 2 days after the issuance of
				the order, on the actions required by the order and on why the article that is
				the subject of the order should not be recalled.
							(d)Post-hearing
				recall order and modification of order
								(1)Amendment of
				orderIf, after providing opportunity for an informal hearing
				under subsection (c), the Secretary determines that removal of the article from
				commerce is necessary, the Secretary shall, as appropriate—
									(A)amend the order
				to require recall of such article or other appropriate action;
									(B)specify a
				timetable in which the recall shall occur;
									(C)require periodic
				reports to the Secretary describing the progress of the recall; and
									(D)provide notice to
				consumers to whom such article was, or may have been, distributed.
									(2)Vacating of
				orderIf, after such hearing, the Secretary determines that
				adequate grounds do not exist to continue the actions required by the order, or
				that such actions should be modified, the Secretary shall vacate the order or
				modify the order.
								(e)Cooperation and
				consultationThe Secretary
				shall work with State and local public health officials in carrying out this
				section, as appropriate.
							(f)Public
				notificationIn conducting a
				recall under this section, the Secretary shall ensure that a press release is
				published regarding the recall, as well as alerts and public notices, as
				appropriate, in order to provide notification of the recall to consumers and
				retailers to whom such article was, or may have been, distributed. The
				notification shall include, at a minimum—
								(1)the name of the article of food subject to
				the recall; and
								(2)a description of
				the risk associated with such article.
								(g)No
				delegationThe authority conferred by this section to order a
				recall or vacate a recall order shall not be delegated to any officer or
				employee other than the Commissioner.
							(h)EffectNothing in this section shall affect the
				authority of the Secretary to request or participate in a voluntary
				recall.
							.
				(b)Civil
			 penaltySection 303(f)(2)(A) (21 U.S.C. 333(f)(2)(A)) is amended
			 by inserting or any person who does not comply with a recall order under
			 section 418 after section 402(a)(2)(B).
				(c)Prohibited
			 actsSection 301 (21 U.S.C. 331 et seq.) is amended by adding at
			 the end the following:
					
						(oo)The refusal or
				failure to follow an order under section
				418.
						.
				104.Hazard
			 analysis and risk-based preventive controls
				(a)In
			 generalChapter IV (21 U.S.C. 341 et seq.), as amended by section
			 103, is amended by adding at the end the following:
					
						419.Hazard
				analysis and risk-based preventive controls
							(a)In
				generalEach owner, operator, or agent in charge of a facility
				shall, in accordance with this section, evaluate the hazards that could affect
				food manufactured, processed, packed, or held by such facility, identify and
				implement preventive controls to significantly minimize or prevent their
				occurrence and provide assurances that such food is not adulterated under
				section 402 or misbranded under section 403(w), monitor the performance of
				those controls, and maintain records of this monitoring as a matter of routine
				practice.
							(b)Hazard
				analysisThe owner, operator, or agent in charge of a facility
				shall—
								(1)identify and
				evaluate known or reasonably foreseeable hazards that may be associated with
				the facility, including—
									(A)biological,
				chemical, physical, and radiological hazards, natural toxins, pesticides, drug
				residues, decomposition, parasites, allergens, and unapproved food and color
				additives; and
									(B)hazards that
				occur naturally, may be unintentionally introduced, or may be intentionally
				introduced, including by acts of terrorism; and
									(2)develop a written
				analysis of the hazards.
								(c)Preventive
				controlsThe owner, operator, or agent in charge of a facility
				shall identify and implement preventive controls, including at critical control
				points, if any, to provide assurances that—
								(1)hazards
				identified in the hazard analysis conducted under subsection (b) will be
				significantly minimized or prevented; and
								(2)the food
				manufactured, processed, packed, or held by such facility will not be
				adulterated under section 402 or misbranded under section 403(w).
								(d)Monitoring of
				effectivenessThe owner, operator, or agent in charge of a
				facility shall monitor the effectiveness of the preventive controls implemented
				under subsection (c) to provide assurances that the outcomes described in
				subsection (c) shall be achieved.
							(e)Corrective
				actionsThe owner, operator, or agent in charge of a facility
				shall establish procedures that a facility will implement if the preventive
				controls implemented under subsection (c) are found to be ineffective through
				monitoring under subsection (d).
							(f)VerificationThe
				owner, operator, or agent in charge of a facility shall verify that—
								(1)the preventive
				controls implemented under subsection (c) are adequate to control the hazards
				identified under subsection (b);
								(2)the owner,
				operator, or agent is conducting monitoring in accordance with subsection
				(d);
								(3)the owner,
				operator, or agent is making appropriate decisions about corrective actions
				taken under subsection (e); and
								(4)there is
				documented, periodic reanalysis of the plan under subsection (i) to ensure that
				the plan is still relevant to the raw materials, as well as to conditions and
				processes in the facility, and to new and emerging threats.
								(g)RecordkeepingThe
				owner, operator, or agent in charge of a facility shall maintain, for not less
				than 2 years, records documenting the monitoring of the preventive controls
				implemented under subsection (c), instances of nonconformance material to food
				safety, instances when corrective actions were implemented, and the efficacy of
				preventive controls and corrective actions.
							(h)Written plan
				and documentationEach owner, operator, or agent in charge of a
				facility shall prepare a written plan that documents and describes the
				procedures used by the facility to comply with the requirements of this
				section, including analyzing the hazards under subsection (b) and identifying
				the preventive controls adopted to address those hazards under subsection (c).
				Such written plan, together with documentation that the plan is being
				implemented, shall be made promptly available to a duly authorized
				representative of the Secretary upon oral or written request.
							(i)Requirement To
				reanalyzeEach owner, operator, or agent in charge of a facility
				shall conduct a reanalysis under subsection (b) whenever a significant change
				is made in the activities conducted at a facility operated by such owner,
				operator, or agent if the change creates a reasonable potential for a new
				hazard or a significant increase in a previously identified hazard or not less
				frequently than once every 3 years, whichever is earlier. Such reanalysis shall
				be completed and additional preventive controls needed to address the hazard
				identified, if any, shall be implemented before the change in activities at the
				facility is commenced. Such owner, operator, or agent shall revise the written
				plan required under subsection (h) if such a significant change is made or
				document the basis for the conclusion that no additional or revised preventive
				controls are needed. The Secretary may require a reanalysis under this section
				to respond to new hazards and developments in scientific understanding.
							(j)Deemed
				compliance of seafood, juice, and low-acid canned food facilities in compliance
				with HACCPAn owner, operator, or agent in charge of a facility
				required to comply with 1 of the following standards and regulations with
				respect to such facility shall be deemed to be in compliance with this section,
				with respect to such facility:
								(1)The Seafood
				Hazard Analysis Critical Control Points Program of the Food and Drug
				Administration.
								(2)The Juice Hazard
				Analysis Critical Control Points Program of the Food and Drug
				Administration.
								(3)The Thermally
				Processed Low-Acid Foods Packaged in Hermetically Sealed Containers standards
				of the Food and Drug Administration (or any successor standards).
								(k)Exception for
				facilities in compliance with section 420This section shall not
				apply to a facility that is subject to section 420.
							(l)Authority with
				respect to certain facilitiesThe Secretary may, by regulation,
				exempt or modify the requirements for compliance under this section with
				respect to facilities that are solely engaged in the storage of packaged foods
				that are not exposed to the environment.
							(m)DefinitionsFor
				purposes of this section:
								(1)Critical
				control pointThe term critical control point means
				a point, step, or procedure in a food process at which control can be applied
				and is essential to prevent or eliminate a food safety hazard or reduce it to
				an acceptable level.
								(2)FacilityThe
				term facility means a domestic facility or a foreign facility that
				is required to register under section 415.
								(3)Preventive
				controlsThe term preventive controls means those
				risk-based, reasonably appropriate procedures, practices, and processes that a
				person knowledgeable about the safe manufacturing, processing, packing, or
				holding of food would have employed to significantly minimize or prevent the
				hazards identified under the hazard analysis conducted under subsection (a) and
				that are consistent with the current scientific understanding of safe food
				manufacturing, processing, packing, or holding at the time of the analysis.
				Those procedures, practices, and processes may include the following:
									(A)Sanitation
				procedures for food contact surfaces and utensils and food-contact surfaces of
				equipment.
									(B)Supervisor,
				manager, and employee hygiene training.
									(C)An environmental
				monitoring program to verify the effectiveness of pathogen controls.
									(D)An allergen
				control program.
									(E)A recall
				contingency plan.
									(F)Good
				Manufacturing Practices (GMPs).
									(G)Supplier
				verification
				activities.
									.
				(b)Regulations
					(1)In
			 generalThe Secretary of Health and Human Services (referred to
			 in this Act as the Secretary) shall promulgate regulations to
			 establish science-based minimum standards for conducting a hazard analysis,
			 documenting hazards, implementing preventive controls, and documenting the
			 implementation of the preventive controls under section 419 of the Federal
			 Food, Drug, and Cosmetic Act (as added by subsection (a)).
					(2)ContentThe
			 regulations promulgated under paragraph (1) shall provide sufficient
			 flexibility to be applicable in all situations, including in the operations of
			 small businesses.
					(3)Rule of
			 constructionNothing in this subsection shall be construed to
			 provide the Secretary with the authority to apply specific technologies,
			 practices, or critical controls to an individual facility.
					(4)ReviewIn
			 promulgating the regulations under paragraph (1), the Secretary shall review
			 regulatory hazard analysis and preventive control programs in existence on the
			 date of enactment of this Act to ensure that the program under such section 419
			 is consistent, to the extent practicable, with applicable internationally
			 recognized standards in existence on such date.
					(c)Guidance
			 documentThe Secretary shall issue a guidance document related to
			 hazard analysis and preventive controls required under section 419 of the
			 Federal Food, Drug, and Cosmetic Act (as added by subsection (a)).
				(d)Prohibited
			 actsSection 301 (21 U.S.C. 331), as amended by section 103, is
			 amended by adding at the end the following:
					
						(pp)The operation of
				a facility that manufacturers, processes, packs, or holds food for sale in the
				United States if the owner, operator, or agent in charge of such facility is
				not in compliance with section
				419.
						.
				(e)No effect on
			 HACCP authoritiesNothing in the amendments made by this section
			 limits the authority of the Secretary under the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 301 et seq.) or the Public Health Service Act (42
			 U.S.C. 201 et seq.) to revise, issue, or enforce product and category-specific
			 regulations, such as the Seafood Hazard Analysis Critical Controls Points
			 Program, the Juice Hazard Analysis Critical Control Program, and the Thermally
			 Processed Low-Acid Foods Packaged in Hermetically Sealed Containers
			 standards.
				(f)Effective
			 date
					(1)General
			 ruleThe amendments made by this section shall take effect 18
			 months after the date of enactment of this Act.
					(2)ExceptionsNotwithstanding
			 paragraph (1)—
						(A)the amendments
			 made by this section shall apply to a small business (as defined by the
			 Secretary) after the date that is 2 years after the date of enactment of this
			 Act; and
						(B)the amendments
			 made by this section shall apply to a very small business (as defined by the
			 Secretary) after the date that is 3 years after the date of enactment of this
			 Act.
						105.Performance
			 standardsThe Secretary shall,
			 not less frequently than every 2 years, review and evaluate epidemiological
			 data and other appropriate sources of information to determine the most
			 significant food-borne contaminants and the most significant resulting hazards,
			 and may issue science-based guidance documents, action levels, and regulations
			 to help prevent adulteration under section 402 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 342). Such standards shall be applicable to products
			 and product classes and shall not be written to be facility-specific.
			106.Standards for
			 produce safety
				(a)In
			 generalChapter IV (21 U.S.C.
			 341 et seq.), as amended by section 104, is amended by adding at the end the
			 following:
					
						420.Standards for
				produce safety
							(a)Proposed
				rulemaking
								(1)In
				generalNot later than 1 year after the date of enactment of the
				FDA Food Safety Modernization
				Act, the Secretary, in consultation with the Secretary of
				Agriculture and representatives of State departments of agriculture, shall
				publish a notice of proposed rulemaking to establish science-based minimum
				standards for the safe production and harvesting of those types of fruits and
				vegetables that are raw agricultural commodities for which the Secretary has
				determined that such standards minimize the risk of serious adverse health
				consequences or death.
								(2)Public
				inputDuring the comment
				period on the notice of proposed rulemaking under paragraph (1), the Secretary
				shall conduct not less than 3 public meetings in diverse geographical areas of
				the United States to provide persons in different regions an opportunity to
				comment.
								(3)ContentThe
				proposed rulemaking under paragraph (1) shall—
									(A)include, with
				respect to growing, harvesting, sorting, and storage operations, minimum
				standards related to fertilizer use, nutrients, hygiene, packaging, temperature
				controls, animal encroachment, and water; and
									(B)consider hazards
				that occur naturally, may be unintentionally introduced, or may be
				intentionally introduced, including by acts of terrorism.
									(4)PrioritizationThe
				Secretary shall prioritize the implementation of the regulations for specific
				fruits and vegetables that are raw agricultural commodities that have been
				associated with food-borne illness outbreaks.
								(b)Final
				regulation
								(1)In
				generalNot later than 1 year after the close of the comment
				period for the proposed rulemaking under subsection (a), the Secretary shall
				adopt a final regulation to provide for minimum standards for those types of
				fruits and vegetables that are raw agricultural commodities for which the
				Secretary has determined that such standards minimize the risk of serious
				adverse health consequences or death.
								(2)Final
				regulationThe final regulation shall—
									(A)provide a
				reasonable period of time for compliance, taking into account the needs of
				small businesses for additional time to comply;
									(B)provide for
				coordination of education and enforcement activities by State and local
				officials, as designated by the Governors of the respective States; and
									(C)include a
				description of the variance process under subsection (c) and the types of
				permissible variances the Secretary may grant.
									(c)Criteria
								(1)In
				generalThe regulations adopted under subsection (b)
				shall—
									(A)set forth those
				procedures, processes, and practices as the Secretary determines to be
				reasonably necessary to prevent the introduction of known or reasonably
				foreseeable biological, chemical, and physical hazards, including hazards that
				occur naturally, may be unintentionally introduced, or may be intentionally
				introduced, including by acts of terrorism, into fruits and vegetables that are
				raw agricultural commodities and to provide reasonable assurances that the
				produce is not adulterated under section 402; and
									(B)permit States and
				foreign countries from which food is imported into the United States, subject
				to paragraph (2), to request from the Secretary variances from the requirements
				of the regulations, where upon approval of the Secretary, the variance is
				considered permissible under the requirements of the regulations adopted under
				subsection (b)(1)(C) and where the State or foreign country determines that the
				variance is necessary in light of local growing conditions and that the
				procedures, processes, and practices to be followed under the variance are
				reasonably likely to ensure that the produce is not adulterated under section
				402 to the same extent as the requirements of the regulation adopted under
				subsection (b).
									(2)Approval of
				variancesA State or foreign country from which food is imported
				into the United States shall request a variance from the Secretary in writing.
				The Secretary may deny such a request as not reasonably likely to ensure that
				the produce is not adulterated under section 402 to the same extent as the
				requirements of the regulation adopted under subsection (b).
								(d)EnforcementThe
				Secretary may coordinate with the Secretary of Agriculture and shall contract
				and coordinate with the agency or department designated by the Governor of each
				State to perform activities to ensure compliance with this section.
							(e)GuidanceNot
				later than 1 year after the date of enactment of the
				FDA Food Safety Modernization
				Act, the Secretary shall publish, after consultation with the
				Secretary of Agriculture and representatives of State departments of
				agriculture, updated good agricultural practices and guidance for the safe
				production and harvesting of specific types of fresh produce.
							(f)Exception for
				facilities in compliance with section 419This section shall not
				apply to a facility that is subject to section
				419.
							.
				(b)Prohibited
			 actsSection 301 (21 U.S.C. 331), as amended by section 104, is
			 amended by adding at the end the following:
					
						(qq)The production
				or harvesting of produce not in accordance with minimum standards as provided
				by regulation under section 420(b) or a variance issued under section
				420(c).
						.
				(c)No effect on
			 HACCP authoritiesNothing in the amendments made by this section
			 limits the authority of the Secretary under the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 301 et seq.) or the Public Health Service Act (42
			 U.S.C. 201 et seq.) to revise, issue, or enforce product and category-specific
			 regulations, such as the Seafood Hazard Analysis Critical Controls Points
			 Program, the Juice Hazard Analysis Critical Control Program, and the Thermally
			 Processed Low-Acid Foods Packaged in Hermetically Sealed Containers
			 standards.
				107.Targeting of
			 inspection resources for domestic facilities, foreign facilities, and ports of
			 entry; annual report
				(a)Targeting of
			 inspection resources for domestic facilities, foreign facilities, and ports of
			 entryChapter IV (21 U.S.C.
			 341 et seq.), as amended by section 106, is amended by adding at the end the
			 following:
					
						421.Targeting of
				inspection resources for domestic facilities, foreign facilities, and ports of
				entry; annual report
							(a)Identification
				and inspection of facilities
								(1)IdentificationThe Secretary shall allocate resources to
				inspect facilities according to the risk profile of the facilities, which shall
				be based on the following factors:
									(A)The risk profile
				of the food manufactured, processed, packed, or held at the facility.
									(B)The facility's
				history of food recalls, outbreaks, and violations of food safety
				standards.
									(C)The rigor of the
				facility's hazard analysis and risk-based preventive controls.
									(D)Whether the food
				manufactured, processed, packed, handled, prepared, treated, distributed, or
				stored at the facility meets the criteria for priority under section
				801(h)(1).
									(E)Whether the
				facility has received a certificate as described in section 809(b).
									(F)Any other
				criteria deemed necessary and appropriate by the Secretary for purposes of
				allocating inspection resources.
									(2)InspectionsThe
				Secretary shall increase the frequency of inspection of all facilities, and
				shall increase the frequency of inspection of facilities identified under
				paragraph (1) as high-risk facilities such that—
									(A)for the first 2
				years after the date of enactment of the FDA
				Food Safety Modernization Act, each high-risk facility is
				inspected not less often than once every 2 years; and
									(B)for each
				succeeding year, each high-risk facility is inspected not less often than once
				each year.
									(b)Identification
				and inspection at ports of entryThe Secretary, in consultation
				with the Secretary of Homeland Security, shall allocate resources to inspect
				articles of food imported into the United States according to the risk profile
				of the article of food, which shall be based on the following factors:
								(1)The risk profile
				of the food imported.
								(2)The risk profile
				of the countries of origin and countries of transport of the food
				imported.
								(3)The history of
				food recalls, outbreaks, and violations of food safety standards of the food
				importer.
								(4)The rigor of the
				foreign supplier verification program under section 805.
								(5)Whether the food
				importer participates in the Voluntary Qualified Importer Program under section
				806.
								(6)Whether the food
				meets the criteria for priority under section 801(h)(1).
								(7)Whether the food
				is from a facility that has received a certificate as described in section
				809(b).
								(8)Any other
				criteria deemed appropriate by the Secretary for purposes of allocating
				inspection resources.
								(c)CoordinationThe
				Secretary shall improve coordination and cooperation with the Secretary of
				Agriculture to target food inspection resources.
							(d)FacilityFor
				purposes of this section, the term facility means a domestic
				facility or a foreign facility that is required to register under section
				415.
							.
				(b)Annual
			 reportSection 903 (21 U.S.C. 393) is amended by adding at the
			 end the following:
					
						(h)Annual report
				regarding foodNot later than February 1 of each year, the
				Secretary shall submit to Congress a report regarding—
							(1)information about
				food facilities including—
								(A)the
				appropriations used to inspect facilities registered pursuant to section 415 in
				the previous fiscal year;
								(B)the average cost
				of both a non-high-risk food facility inspection and a high-risk food facility
				inspection, if such a difference exists, in the previous fiscal year;
								(C)the number of
				domestic facilities and the number of foreign facilities registered pursuant to
				section 415 that the Secretary inspected in the previous fiscal year;
								(D)the number of
				domestic facilities and the number of foreign facilities registered pursuant to
				section 415 that the Secretary did not inspect in the previous fiscal
				year;
								(E)the number of
				high-risk facilities identified pursuant to section 421 that the Secretary
				inspected in the previous fiscal year; and
								(F)the number of
				high-risk facilities identified pursuant to section 421 that the Secretary did
				not inspect in the previous fiscal year;
								(2)information about
				food imports including—
								(A)the number of
				lines of food imported into the United States that the Secretary physically
				inspected or sampled in the previous fiscal year;
								(B)the number of
				lines of food imported into the United States that the Secretary did not
				physically inspect or sample in the previous fiscal year; and
								(C)the average cost
				of physically inspecting or sampling a food line subject to this Act that is
				imported or offered for import into the United States; and
								(3)information on
				the foreign offices established under section 309 of the
				FDA Food Safety Modernization
				Act including—
								(A)the number of
				foreign offices established; and
								(B)the number of
				personnel permanently stationed in each foreign office.
								(i)Public
				availability of annual food reportsThe Secretary shall make the
				reports required under subsection (h) available to the public on the Internet
				Web site of the Food and Drug
				Administration.
						.
				108.Administrative
			 detention of food
				(a)In
			 generalSection 304(h)(1)(A) (21 U.S.C. 334(h)(1)(A)) is amended
			 by—
					(1)striking
			 credible evidence or information indicating and inserting
			 reason to believe; and
					(2)striking
			 presents a threat of serious adverse health consequences or death to
			 humans or animals and inserting is adulterated or
			 misbranded.
					(b)RegulationsNot
			 later than 120 days after the date of enactment of this Act, the Secretary
			 shall issue an interim final rule amending subpart K of part 1 of title 21,
			 Code of Federal Regulations, to implement the amendment made by this
			 section.
				(c)Effective
			 dateThe amendment made by this section shall take effect 180
			 days after the date of enactment of this Act.
				109.Protection
			 against intentional adulteration
				(a)In
			 generalChapter IV (21 U.S.C.
			 341 et seq.), as amended by section 107, is amended by adding at the end the
			 following:
					
						422.Protection
				against intentional adulteration
							(a)In
				generalNot later than 24 months after the date of enactment of
				the FDA Food Safety Modernization
				Act, the Secretary, in consultation with the Secretary of
				Homeland Security and the Secretary of Agriculture, shall promulgate
				regulations to protect against the intentional adulteration of food subject to
				this Act.
							(b)Content of
				regulationsRegulations under subsection (a) shall only apply to
				food—
								(1)for which the
				Secretary has identified clear vulnerabilities (such as short shelf-life or
				susceptibility to intentional contamination at critical control points);
								(2)in bulk or batch
				form, prior to being packaged for the final consumer; and
								(3)for which there
				is a high risk of intentional contamination, as determined by the Secretary,
				that could cause serious adverse health consequences or death to humans or
				animals.
								(c)DeterminationsIn
				making the determination under subsection (b)(3), the Secretary shall—
								(1)conduct
				vulnerability assessments of the food system;
								(2)consider the best
				available understanding of uncertainties, risks, costs, and benefits associated
				with guarding against intentional adulteration at vulnerable points; and
								(3)determine the
				types of science-based mitigation strategies or measures that are necessary to
				protect against the intentional adulteration of food.
								(d)ExceptionThis
				section shall not apply to food produced on farms, except for milk.
							(e)DefinitionFor
				purposes of this section, the term farm has the meaning given
				that term in section 1.227 of title 21, Code of Federal Regulations (or any
				successor
				regulation).
							.
				(b)Guidance
			 documents
					(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary, in consultation with the Secretary of Homeland Security and
			 the Secretary of Agriculture, shall issue guidance documents related to
			 protection against the intentional adulteration of food, including mitigation
			 strategies or measures to guard against such adulteration as required under
			 section 422 of the Federal Food, Drug, and Cosmetic Act, as added by subsection
			 (a).
					(2)ContentThe
			 guidance document issued under paragraph (1) shall—
						(A)specify how a
			 person shall assess whether the person is required to implement mitigation
			 strategies or measures intended to protect against the intentional adulteration
			 of food;
						(B)specify
			 appropriate science-based mitigation strategies or measures to prepare and
			 protect the food supply chain at specific vulnerable points, as
			 appropriate;
						(C)include a model
			 assessment for a person to use under subparagraph (A);
						(D)include examples
			 of mitigation strategies or measures described in subparagraph (B); and
						(E)specify
			 situations in which the examples of mitigation strategies or measures described
			 in subparagraph (D) are appropriate.
						(3)Limited
			 distributionIn the interest of national security, the Secretary,
			 in consultation with the Secretary of Homeland Security, may determine the time
			 and manner in which the guidance documents issued under paragraph (1) are made
			 public, including by releasing such documents to targeted audiences.
					(c)Periodic
			 reviewThe Secretary shall periodically review and, as
			 appropriate, update the regulation under subsection (a) and the guidance
			 documents under subsection (b).
				(d)Prohibited
			 actsSection 301 (21 U.S.C. 331 et seq.), as amended by section
			 106, is amended by adding at the end the following:
					
						(rr)The failure to
				comply with section
				422.
						.
				110.National
			 agriculture and food defense strategy
				(a)Development and
			 submission of strategy
					(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary of Health and Human Services and the Secretary of
			 Agriculture, in coordination with the Secretary of Homeland Security, shall
			 prepare and submit to the relevant committees of Congress, and make publicly
			 available on the Internet Web site of the Department of Health and Human
			 Services and the Department of Agriculture, the National Agriculture and Food
			 Defense Strategy.
					(2)Implementation
			 planThe strategy shall include an implementation plan for use by
			 the Secretaries described under paragraph (1) in carrying out the
			 strategy.
					(3)ResearchThe
			 strategy shall include a coordinated research agenda for use by the Secretaries
			 described under paragraph (1) in conducting research to support the goals and
			 activities described in paragraphs (1) and (2) of subsection (b).
					(4)RevisionsNot
			 later than 4 years after the date on which the strategy is submitted to the
			 relevant committees of Congress under paragraph (1), and not less frequently
			 than every 4 years thereafter, the Secretary of Health and Human Services and
			 the Secretary of Agriculture, in coordination with the Secretary of Homeland
			 Security, shall revise and submit to the relevant committees of Congress the
			 strategy.
					(5)Consistency
			 with existing plansThe strategy described in paragraph (1) shall
			 be consistent with—
						(A)the National
			 Incident Management System;
						(B)the National
			 Response Framework;
						(C)the National
			 Infrastructure Protection Plan;
						(D)the National
			 Preparedness Goals; and
						(E)other relevant
			 national strategies.
						(b)Components
					(1)In
			 generalThe strategy shall include a description of the process
			 to be used by the Department of Health and Human Services, the Department of
			 Agriculture, and the Department of Homeland Security—
						(A)to achieve each
			 goal described in paragraph (2); and
						(B)to evaluate the
			 progress made by Federal, State, local, and tribal governments towards the
			 achievement of each goal described in paragraph (2).
						(2)GoalsThe
			 strategy shall include a description of the process to be used by the
			 Department of Health and Human Services, the Department of Agriculture, and the
			 Department of Homeland Security to achieve the following goals:
						(A)Preparedness
			 goalEnhance the preparedness of the agriculture and food system
			 by—
							(i)conducting
			 vulnerability assessments of the agriculture and food system;
							(ii)mitigating
			 vulnerabilities of the system;
							(iii)improving
			 communication and training relating to the system;
							(iv)developing and
			 conducting exercises to test decontamination and disposal plans;
							(v)developing
			 modeling tools to improve event consequence assessment and decision support;
			 and
							(vi)preparing risk
			 communication tools and enhancing public awareness through outreach.
							(B)Detection
			 goalImprove agriculture and food system detection capabilities
			 by—
							(i)identifying
			 contamination in food products at the earliest possible time; and
							(ii)conducting
			 surveillance to prevent the spread of diseases.
							(C)Emergency
			 response goalEnsure an efficient response to agriculture and
			 food emergencies by—
							(i)immediately
			 investigating animal disease outbreaks and suspected food contamination;
							(ii)preventing
			 additional human illnesses;
							(iii)organizing,
			 training, and equipping animal, plant, and food emergency response teams
			 of—
								(I)the Federal
			 Government; and
								(II)State, local,
			 and tribal governments;
								(iv)designing,
			 developing, and evaluating training and exercises carried out under agriculture
			 and food defense plans; and
							(v)ensuring
			 consistent and organized risk communication to the public by—
								(I)the Federal
			 Government;
								(II)State, local,
			 and tribal governments; and
								(III)the private
			 sector.
								(D)Recovery
			 goalSecure agriculture and food production after an agriculture
			 or food emergency by—
							(i)working with the
			 private sector to develop business recovery plans to rapidly resume agriculture
			 and food production;
							(ii)conducting
			 exercises of the plans described in subparagraph (C) with the goal of long-term
			 recovery results;
							(iii)rapidly
			 removing, and effectively disposing of—
								(I)contaminated
			 agriculture and food products; and
								(II)infected plants
			 and animals; and
								(iv)decontaminating
			 and restoring areas affected by an agriculture or food emergency.
							111.Food and
			 Agriculture Coordinating CouncilsThe Secretary of Homeland Security, in
			 consultation with the Secretary of Health and Human Services and the Secretary
			 of Agriculture, shall within 180 days of enactment of this Act, and annually
			 thereafter, submit to the relevant committees of Congress, and make publicly
			 available on the Internet Web site of the Department of Homeland Security, a
			 report on the activities of the Food and Agriculture Government Coordinating
			 Council and the Food and Agriculture Sector Coordinating Council, including the
			 progress of such Councils on—
				(1)facilitating
			 partnerships between public and private entities to help unify and enhance the
			 protection of the agriculture and food system of the United States;
				(2)providing for the
			 regular and timely interchange of information between each council relating to
			 the security of the agriculture and food system (including intelligence
			 information);
				(3)identifying best
			 practices and methods for improving the coordination among Federal, State,
			 local, and private sector preparedness and response plans for agriculture and
			 food defense; and
				(4)recommending
			 methods by which to protect the economy and the public health of the United
			 States from the effects of—
					(A)animal or plant
			 disease outbreaks;
					(B)food
			 contamination; and
					(C)natural disasters
			 affecting agriculture and food.
					112.Decontamination
			 and disposal standards and plans
				(a)In
			 generalThe Administrator of the Environmental Protection Agency
			 (referred to in this section as the Administrator), in
			 coordination with the Secretary of Health and Human Services, Secretary of
			 Homeland Security, and Secretary of Agriculture, shall provide support for, and
			 technical assistance to, State, local, and tribal governments in preparing for,
			 assessing, decontaminating, and recovering from an agriculture or food
			 emergency.
				(b)Development of
			 standardsIn carrying out subsection (a), the Administrator, in
			 coordination with the Secretary of Health and Human Services, Secretary of
			 Homeland Security, Secretary of Agriculture, and State, local, and tribal
			 governments, shall develop and disseminate specific standards and protocols to
			 undertake clean-up, clearance, and recovery activities following the
			 decontamination and disposal of specific threat agents and foreign animal
			 diseases.
				(c)Development of
			 model plansIn carrying out subsection (a), the Administrator,
			 the Secretary of Health and Human Services, and the Secretary of Agriculture
			 shall jointly develop and disseminate model plans for—
					(1)the
			 decontamination of individuals, equipment, and facilities following an
			 intentional contamination of agriculture or food; and
					(2)the disposal of
			 large quantities of animals, plants, or food products that have been infected
			 or contaminated by specific threat agents and foreign animal diseases.
					(d)ExercisesIn
			 carrying out subsection (a), the Administrator, in coordination with the
			 entities described under subsection (b), shall conduct exercises at least
			 annually to evaluate and identify weaknesses in the decontamination and
			 disposal model plans described in subsection (c). Such exercises shall be
			 carried out, to the maximum extent practicable, as part of the national
			 exercise program under section 648(b)(1) of the Post-Katrina Emergency
			 Management Reform Act of 2006 (6 U.S.C. 748(b)(1)).
				(e)ModificationsBased
			 on the exercises described in subsection (d), the Administrator, in
			 coordination with the entities described in subsection (b), shall review and
			 modify as necessary the plans described in subsection (c) not less frequently
			 than biennially.
				(f)PrioritizationThe
			 Administrator, in coordination with the entities described in subsection (b),
			 shall develop standards and plans under subsections (b) and (c) in an
			 identified order of priority that takes into account—
					(1)highest-risk
			 biological, chemical, and radiological threat agents;
					(2)agents that could
			 cause the greatest economic devastation to the agriculture and food system;
			 and
					(3)agents that are
			 most difficult to clean or remediate.
					113.Authority to
			 collect fees
				(a)Fees for
			 reinspection, recall, and importation activitiesSubchapter C of
			 chapter VII (21 U.S.C. 379f et seq.) is amended by inserting after section 740
			 the following:
					
						5Fees related to
				food
							740A.Authority to
				collect and use fees
								(a)In
				general
									(1)Purpose and
				authorityFor fiscal year 2009 and each subsequent fiscal year,
				the Secretary shall, in accordance with this section, assess and collect fees
				from—
										(A)domestic
				facilities required to register under section 415, to cover
				reinspection-related costs for each such year;
										(B)domestic
				facilities required to register under section 415, to cover food recall
				activities performed by the Secretary, including technical assistance,
				follow-up effectiveness checks, and public notifications, for each such
				year;
										(C)importers
				required to register under section 415, to cover the administrative costs of
				participating in the voluntary qualified importer program under section 806 for
				each such year; and
										(D)importers, to
				cover reinspection-related costs at ports of entry for each such year.
										(2)DefinitionsFor
				purposes of this section—
										(A)the term
				reinspection means 1 or more inspections conducted under section
				704 of this Act subsequent to an inspection conducted under such provision
				which identified noncompliance materially related to a food safety requirement
				of this Act, specifically to determine whether compliance has been achieved to
				the Secretary's satisfaction; and
										(B)the term
				reinspection-related costs means all expenses, including
				administrative expenses, incurred in connection with—
											(i)arranging,
				conducting, and evaluating the results of reinspections; and
											(ii)assessing and
				collecting reinspection fees under this section.
											(b)Establishment
				of fees
									(1)In
				generalSubject to subsections (c) and (d), the Secretary shall
				establish the fees to be collected under this section for each fiscal year
				specified in subsection (a)(1), based on the methodology described under
				paragraph (2), and shall publish such fees in a Federal Register notice not
				later than 60 days before the start of each such year.
									(2)Fee
				methodology
										(A)FeesFees
				amounts established for collection—
											(i)under
				subparagraph (A) of subsection (a)(1) for a fiscal year shall be based on the
				Secretary's estimate of 100 percent of the costs of the reinspection-related
				activities (including by type or level of reinspection activity, as the
				Secretary determines applicable) described in such subparagraph (A) for such
				year;
											(ii)under
				subparagraph (B) of subsection (a)(1) for a fiscal year shall be based on the
				Secretary's estimate of 100 percent of the costs of the activities described in
				such subparagraph (B) for such year;
											(iii)under
				subparagraph (C) of subsection (a)(1) for a fiscal year shall be based on the
				Secretary's estimate of 100 percent of the costs of the activities described in
				such subparagraph (C) for such year; and
											(iv)under
				subparagraph (D) of subsection (a)(1) for a fiscal year shall be based on the
				Secretary's estimate of 100 percent of the costs of the activities described in
				such subparagraph (D) for such year.
											(B)Other
				considerationsIn establishing the fee amounts for a fiscal year,
				the Secretary shall provide for the crediting of fees from the previous year to
				the next year if the Secretary overestimated the amount of fees needed to carry
				out such activities, and consider the need to account for any adjustment of
				fees and such other factors as the Secretary determines appropriate.
										(3)Compliance with
				international agreementsNothing in this section shall be
				construed to authorize the assessment of any fee inconsistent with the
				agreement establishing the World Trade Organization or any other treaty or
				international agreement to which the United States is a party.
									(c)Limitations
									(1)In
				generalFees under subsection (a) shall be refunded for a fiscal
				year beginning after fiscal year 2009 unless appropriations for the Center for
				Food Safety and Applied Nutrition and the Center for Veterinary Medicine and
				related activities of the Office of Regulatory Affairs at the Food and Drug
				Administration for such fiscal year (excluding the amount of fees appropriated
				for such fiscal year) are equal to or greater than the amount of appropriations
				for the Center for Food Safety and Applied Nutrition and the Center for
				Veterinary Medicine and related activities of the Office of Regulatory Affairs
				at the Food and Drug Administration for the preceding fiscal year (excluding
				the amount of fees appropriated for such fiscal year) multiplied by 1 plus 4.5
				percent.
									(2)AuthorityIf
				the Secretary does not assess fees under subsection (a) during any portion of a
				fiscal year because of paragraph (1) and if at a later date in such fiscal year
				the Secretary may assess such fees, the Secretary may assess and collect such
				fees, without any modification in the rate, under subsection (a),
				notwithstanding the provisions of subsection (a) relating to the date fees are
				to be paid.
									(3)Limitation on
				amount of certain feesNotwithstanding any other provision of
				this section, in no case may the amount of the fees collected for a fiscal
				year—
										(A)under
				subparagraph (B) of subsection (a)(1) exceed $20,000,000; and
										(B)under
				subparagraphs (A) and (D) of subsection (a)(1) exceed $25,000,000
				combined.
										(d)Crediting and
				availability of feesFees authorized under subsection (a) shall
				be collected and available for obligation only to the extent and in the amount
				provided in appropriations Acts. Such fees are authorized to remain available
				until expended. Such sums as may be necessary may be transferred from the Food
				and Drug Administration salaries and expenses account without fiscal year
				limitation to such appropriation account for salaries and expenses with such
				fiscal year limitation. The sums transferred shall be available solely for the
				purpose of paying the operating expenses of the Food and Drug Administration
				employees and contractors performing activities associated with these food
				safety fees.
								(e)Collection of
				fees
									(1)In
				generalThe Secretary shall specify in the Federal Register
				notice described in subsection (b)(1) the time and manner in which fees
				assessed under this section shall be collected.
									(2)Collection of
				unpaid feesIn any case where the Secretary does not receive
				payment of a fee assessed under this section within 30 days after it is due,
				such fee shall be treated as a claim of the United States Government subject to
				provisions of subchapter II of chapter 37 of title 31, United States
				Code.
									(f)Annual report
				to congressNot later than 120 days after each fiscal year for
				which fees are assessed under this section, the Secretary shall submit a report
				to the Committee on Health, Education, Labor, and Pensions of the United States
				Senate and the Committee on Energy and Commerce of the United States House of
				Representatives, to include a description of fees assessed and collected for
				each such year and a summary description of the entities paying such fees and
				the types of business in which such entities engage.
								(g)Authorization
				of appropriationsFor fiscal year 2009 and each fiscal year
				thereafter, there is authorized to be appropriated for fees under this section
				an amount equal to the total revenue amount determined under subsection (b) for
				the fiscal year, as adjusted or otherwise affected under the other provisions
				of this
				section.
								.
				(b)Export
			 certification fees for foods and animal feed
					(1)Authority for
			 export certifications for food, including animal feedSection
			 801(e)(4)(A) (21 U.S.C. 381(e)(4)(A)) is amended—
						(A)in the matter
			 preceding clause (i), by striking a drug and inserting a
			 food, drug;
						(B)in clause (i) by
			 striking exported drug and inserting exported food,
			 drug; and
						(C)in clause (ii) by
			 striking the drug each place it appears and inserting the
			 food, drug.
						(2)Clarification
			 of certificationSection 801(e)(4) (21 U.S.C. 381(e)(4)) is
			 amended by inserting after subparagraph (B) the following new
			 subparagraph:
						
							(C)For purposes of
				this paragraph, a certification by the Secretary shall be made on such basis,
				and in such form (including a publicly available listing) as the Secretary
				determines
				appropriate.
							.
					114.Final rule for prevention of Salmonella
			 Enteritidis in shell eggs during productionNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall issue a final rule based on the
			 proposed rule issued by the Commissioner of Food and Drugs entitled
			 Prevention of Salmonella Enteritidis in Shell Eggs During
			 Production, 69 Fed. Reg. 56824, (September 22, 2004).
			115.Sanitary
			 transportation of foodNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 promulgate regulations described in section 416(b) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 350e(b)).
			116.Food allergy
			 and anaphylaxis management
				(a)DefinitionsIn this section:
					(1)Early childhood
			 education programThe term early childhood education
			 program means—
						(A)a Head Start
			 program or an Early Head Start program carried out under the Head Start Act (42
			 U.S.C. 9831 et seq.);
						(B)a State licensed
			 or regulated child care program or school; or
						(C)a State
			 prekindergarten program that serves children from birth through
			 kindergarten.
						(2)ESEA
			 definitionsThe terms local educational agency,
			 secondary school, elementary school, and
			 parent have the meanings given the terms in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
					(3)SchoolThe
			 term school includes public—
						(A)kindergartens;
						(B)elementary
			 schools; and
						(C)secondary
			 schools.
						(b)Establishment of
			 voluntary food allergy and anaphylaxis management guidelines
					(1)Establishment
						(A)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary, in consultation with the Secretary of Education,
			 shall—
							(i)develop guidelines
			 to be used on a voluntary basis to develop plans for individuals to manage the
			 risk of food allergy and anaphylaxis in schools and early childhood education
			 programs; and
							(ii)make such
			 guidelines available to local educational agencies, schools, early childhood
			 education programs, and other interested entities and individuals to be
			 implemented on a voluntary basis only.
							(B)Applicability
			 of FERPAEach plan described in subparagraph (A) that is
			 developed for an individual shall be considered an education record for the
			 purpose of the Family Educational Rights and Privacy Act of 1974 (20 U.S.C.
			 1232g).
						(2)ContentsThe
			 voluntary guidelines developed by the Secretary under paragraph (1) shall
			 address each of the following, and may be updated as the Secretary deems
			 necessary:
						(A)Parental
			 obligation to provide the school or early childhood education program, prior to
			 the start of every school year, with—
							(i)documentation from
			 their child’s physician or nurse—
								(I)supporting a
			 diagnosis of food allergy and the risk of anaphylaxis;
								(II)identifying any
			 food to which the child is allergic;
								(III)describing, if
			 appropriate, any prior history of anaphylaxis;
								(IV)listing any
			 medication prescribed for the child for the treatment of anaphylaxis;
								(V)detailing
			 emergency treatment procedures in the event of a reaction;
								(VI)listing the signs
			 and symptoms of a reaction; and
								(VII)assessing the
			 child’s readiness for self-administration of prescription medication;
			 and
								(ii)a
			 list of substitute meals that may be offered to the child by school or early
			 childhood education program food service personnel.
							(B)The creation and
			 maintenance of an individual health care plan for food allergy management, in
			 consultation with the parent, tailored to the needs of each child with a
			 documented risk for anaphylaxis, including any procedures for the
			 self-administration of medication by such children in instances where—
							(i)the
			 children are capable of self-administering medication; and
							(ii)such
			 administration is not prohibited by State law.
							(C)Communication
			 strategies between individual schools or early childhood education programs and
			 local providers of emergency medical services, including appropriate
			 instructions for emergency medical response.
						(D)Strategies to
			 reduce the risk of exposure to anaphylactic causative agents in classrooms and
			 common school or early childhood education program areas such as
			 cafeterias.
						(E)The dissemination of
			 general information on life-threatening food allergies to school or early
			 childhood education program staff, parents, and children.
						(F)Food allergy
			 management training of school or early childhood education program personnel
			 who regularly come into contact with children with life-threatening food
			 allergies.
						(G)The authorization
			 and training of school or early childhood education program personnel to
			 administer epinephrine when the nurse is not immediately available.
						(H)The timely
			 accessibility of epinephrine by school or early childhood education program
			 personnel when the nurse is not immediately available.
						(I)The creation of a
			 plan contained in each individual health care plan for food allergy management
			 that addresses the appropriate response to an incident of anaphylaxis of a
			 child while such child is engaged in extracurricular programs of a school or
			 early childhood education program, such as non-academic outings and field
			 trips, before- and after-school programs or before- and after-early child
			 education program programs, and school-sponsored or early childhood education
			 program-sponsored programs held on weekends.
						(J)Maintenance of
			 information for each administration of epinephrine to a child at risk for
			 anaphylaxis and prompt notification to parents.
						(K)Other elements
			 the Secretary deems necessary for the management of food allergies and
			 anaphylaxis in schools and early childhood education programs.
						(3)Relation to
			 State lawNothing in this
			 section or the guidelines developed by the Secretary under paragraph (1) shall
			 be construed to preempt State law, including any State law regarding whether
			 students at risk for anaphylaxis may self-administer medication.
					(c)School-based
			 food allergy management grants
					(1)In
			 generalThe Secretary may award grants to local educational
			 agencies to assist such agencies with implementing voluntary food allergy and
			 anaphylaxis management guidelines described in subsection (b).
					(2)Application
						(A)In
			 generalTo be eligible to receive a grant under this subsection,
			 a local educational agency shall submit an application to the Secretary at such
			 time, in such manner, and including such information as the Secretary may
			 reasonably require.
						(B)ContentsEach
			 application submitted under subparagraph (A) shall include—
							(i)an
			 assurance that the local educational agency has developed plans in accordance
			 with the food allergy and anaphylaxis management guidelines described in
			 subsection (b);
							(ii)a
			 description of the activities to be funded by the grant in carrying out the
			 food allergy and anaphylaxis management guidelines, including—
								(I)how the guidelines
			 will be carried out at individual schools served by the local educational
			 agency;
								(II)how the local
			 educational agency will inform parents and students of the guidelines in
			 place;
								(III)how school
			 nurses, teachers, administrators, and other school-based staff will be made
			 aware of, and given training on, when applicable, the guidelines in place;
			 and
								(IV)any other
			 activities that the Secretary determines appropriate;
								(iii)an
			 itemization of how grant funds received under this subsection will be
			 expended;
							(iv)a
			 description of how adoption of the guidelines and implementation of grant
			 activities will be monitored; and
							(v)an
			 agreement by the local educational agency to report information required by the
			 Secretary to conduct evaluations under this subsection.
							(3)Use of
			 fundsEach local educational agency that receives a grant under
			 this subsection may use the grant funds for the following:
						(A)Purchase of
			 materials and supplies, including limited medical supplies such as epinephrine
			 and disposable wet wipes, to support carrying out the food allergy and
			 anaphylaxis management guidelines described in subsection (b).
						(B)In partnership
			 with local health departments, school nurse, teacher, and personnel training
			 for food allergy management.
						(C)Programs that
			 educate students as to the presence of, and policies and procedures in place
			 related to, food allergies and anaphylactic shock.
						(D)Outreach to
			 parents.
						(E)Any other
			 activities consistent with the guidelines described in subsection (b).
						(4)Duration of
			 awardsThe Secretary may award grants under this subsection for a
			 period of not more than 2 years. In the event the Secretary conducts a program
			 evaluation under this subsection, funding in the second year of the grant,
			 where applicable, shall be contingent on a successful program evaluation by the
			 Secretary after the first year.
					(5)Limitation on
			 grant fundingThe Secretary may not provide grant funding to a
			 local educational agency under this subsection after such local educational
			 agency has received 2 years of grant funding under this subsection.
					(6)Maximum amount
			 of annual awardsA grant awarded under this subsection may not be
			 made in an amount that is more than $50,000 annually.
					(7)PriorityIn
			 awarding grants under this subsection, the Secretary shall give priority to
			 local educational agencies with the highest percentages of children who are
			 counted under section 1124(c) of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6333(c)).
					(8)Matching
			 funds
						(A)In
			 generalThe Secretary may not award a grant under this subsection
			 unless the local educational agency agrees that, with respect to the costs to
			 be incurred by such local educational agency in carrying out the grant
			 activities, the local educational agency shall make available (directly or
			 through donations from public or private entities) non-Federal funds toward
			 such costs in an amount equal to not less than 25 percent of the amount of the
			 grant.
						(B)Determination
			 of amount of non-Federal contributionNon-Federal funds required
			 under subparagraph (A) may be cash or in kind, including plant, equipment, or
			 services. Amounts provided by the Federal Government, and any portion of any
			 service subsidized by the Federal Government, may not be included in
			 determining the amount of such non-Federal funds.
						(9)Administrative
			 fundsA local educational agency that receives a grant under this
			 subsection may use not more than 2 percent of the grant amount for
			 administrative costs related to carrying out this subsection.
					(10)Progress and
			 evaluationsAt the completion of the grant period referred to in
			 paragraph (4), a local educational agency shall provide the Secretary with
			 information on how grant funds were spent and the status of implementation of
			 the food allergy and anaphylaxis management guidelines described in subsection
			 (b).
					(11)Supplement, not
			 supplantGrant funds received under this subsection shall be used
			 to supplement, and not supplant, non-Federal funds and any other Federal funds
			 available to carry out the activities described in this subsection.
					(12)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this subsection $30,000,000 for fiscal year 2009 and such sums as may be
			 necessary for each of the 4 succeeding fiscal years.
					(d)Voluntary nature
			 of guidelines
					(1)In
			 generalThe food allergy and
			 anaphylaxis management guidelines developed by the Secretary under subsection
			 (b) are voluntary. Nothing in this section or the guidelines developed by the
			 Secretary under subsection (b) shall be construed to require a local
			 educational agency to implement such guidelines.
					(2)ExceptionNotwithstanding
			 paragraph (1), the Secretary may enforce an agreement by a local educational
			 agency to implement food allergy and anaphylaxis management guidelines as a
			 condition of the receipt of a grant under subsection (c).
					IIDetection and
			 surveillance
			201.Recognition of
			 laboratory accreditation for analyses of foods
				(a)In
			 generalChapter IV (21 U.S.C.
			 341 et seq.), as amended by section 109, is amended by adding at the end the
			 following:
					
						423.Recognition of
				laboratory accreditation for analyses of foods
							(a)Recognition of
				laboratory accreditation
								(1)In
				generalNot later than 2 years after the date of enactment of the
				FDA Food Safety Modernization
				Act, the Secretary shall—
									(A)provide for the
				recognition of accreditation bodies that accredit laboratories, including
				laboratories run and operated by a State or locality, with a demonstrated
				capability to conduct analytical testing of food products; and
									(B)establish a
				publicly available registry of accreditation bodies, including the name of,
				contact information for, and other information deemed necessary by the
				Secretary about such bodies.
									(2)Model
				accreditation standardsThe Secretary shall develop model
				standards that an accreditation body shall require laboratories to meet in
				order to be included in the registry provided for under paragraph (1). In
				developing the model standards, the Secretary shall look to existing standards
				for guidance. The model standards shall include methods to ensure that—
									(A)appropriate
				sampling and analytical procedures are followed and reports of analyses are
				certified as true and accurate;
									(B)internal quality
				systems are established and maintained;
									(C)procedures exist
				to evaluate and respond promptly to complaints regarding analyses and other
				activities for which the laboratory is recognized;
									(D)individuals who
				conduct the analyses are qualified by training and experience to do so;
				and
									(E)any other
				criteria determined appropriate by the Secretary.
									(3)Review of
				accreditationTo assure compliance with the requirements of this
				section, the Secretary shall—
									(A)periodically, or
				at least every 5 years, reevaluate accreditation bodies recognized under
				paragraph (1); and
									(B)promptly revoke
				the recognition of any accreditation body found not to be in compliance with
				the requirements of this section.
									(b)Testing
				proceduresFood testing shall be conducted by either Federal
				laboratories or non-Federal laboratories that have been accredited by an
				accreditation body on the registry established by the Secretary under
				subsection (a) whenever such testing is either conducted by or on behalf of an
				owner or consignee—
								(1)in support of
				admission of an article of food under section 801(a);
								(2)due to a specific
				testing requirement in this Act or implementing regulations;
								(3)under an Import
				Alert that requires successful consecutive tests; or
								(4)is so required by
				the Secretary as the Secretary deems appropriate.
								The
				results of any such sampling or testing shall be sent directly to the Food and
				Drug Administration.(c)Review by
				SecretaryIf food sampling and testing performed by a laboratory
				run and operated by a State or locality that is accredited by an accreditation
				body on the registry established by the Secretary under subsection (a) result
				in a State recalling a food, the Secretary shall review the sampling and
				testing results for the purpose of determining the need for a national recall
				or other compliance and enforcement
				activities.
							.
				(b)Food emergency
			 response networkThe Secretary, in coordination with the
			 Secretary of Agriculture, the Secretary of Homeland Security, and State, local,
			 and tribal governments shall, not later than 180 days after the date of
			 enactment of this Act, and biennially thereafter, submit to the relevant
			 committees of Congress, and make publicly available on the Internet Web site of
			 the Department of Health and Human Services, a report on the progress in
			 implementing a national food emergency response laboratory network that—
					(1)provides ongoing
			 surveillance, rapid detection, and surge capacity for large-scale food-related
			 emergencies, including intentional adulteration of the food supply;
					(2)coordinates the
			 food laboratory capacities of State food laboratories, including the sharing of
			 data between State laboratories to develop national situational
			 awareness;
					(3)provides
			 accessible, timely, accurate, and consistent food laboratory services
			 throughout the United States;
					(4)develops and
			 implements a methods repository for use by Federal, State, and local
			 officials;
					(5)responds to
			 food-related emergencies; and
					(6)is integrated
			 with relevant laboratory networks administered by other Federal
			 agencies.
					202.Integrated
			 consortium of laboratory networks
				(a)In
			 generalThe Secretary of
			 Homeland Security, in consultation with the Secretary of Health and Human
			 Services, the Secretary of Agriculture, and the Administrator of the
			 Environmental Protection Agency, shall maintain an agreement through which
			 relevant laboratory network members, as determined by the Secretary of Homeland
			 Security, shall—
					(1)agree on common
			 laboratory methods in order to facilitate the sharing of knowledge and
			 information relating to animal health, agriculture, and human health;
					(2)identify the
			 means by which each laboratory network member could work cooperatively—
						(A)to optimize
			 national laboratory preparedness; and
						(B)to provide surge
			 capacity during emergencies; and
						(3)engage in ongoing
			 dialogue and build relationships that will support a more effective and
			 integrated response during emergencies.
					(b)Reporting
			 requirementThe Secretary of Homeland Security shall, on a
			 biennial basis, submit to the relevant committees of Congress, and make
			 publicly available on the Internet Web site of the Department of Homeland
			 Security, a report on the progress of the integrated consortium of laboratory
			 networks, as established under subsection (a), in carrying out this
			 section.
				203.Building
			 domestic capacity
				(a)In
			 general
					(1)Initial
			 reportThe Secretary shall, not later than 2 years after the date
			 of enactment of this Act, submit to Congress a comprehensive report that
			 identifies programs and practices that are intended to promote the safety and
			 security of food and to prevent outbreaks of food-borne illness and other
			 food-related hazards that can be addressed through preventive activities. Such
			 report shall include a description of the following:
						(A)Analysis of the
			 need for regulations or guidance to industry.
						(B)Outreach to food
			 industry sectors, including through the Food and Agriculture Coordinating
			 Councils referred to in section 111, to identify potential sources of emerging
			 threats to the safety and security of the food supply and preventive strategies
			 to address those threats.
						(C)Systems to ensure
			 the prompt distribution to the food industry of information and technical
			 assistance concerning preventive strategies.
						(D)Communication
			 systems to ensure that information about specific threats to the safety and
			 security of the food supply are rapidly and effectively disseminated.
						(E)Surveillance
			 systems and laboratory networks to rapidly detect and respond to food-borne
			 illness outbreaks and other food-related hazards, including how such systems
			 and networks are integrated.
						(F)Outreach,
			 education, and training provided to States to build State food safety and food
			 defense capabilities, including progress implementing strategies developed
			 under sections 110 and 205.
						(G)The estimated
			 resources needed to effectively implement the programs and practices identified
			 in the report developed in this section over a 5-year period.
						(2)Biennial
			 reportsOn a biennial basis following the submission of the
			 report under paragraph (1), the Secretary shall submit to Congress a report
			 that—
						(A)reviews previous
			 food safety programs and practices;
						(B)outlines the
			 success of those programs and practices;
						(C)identifies future
			 programs and practices; and
						(D)includes
			 information related to any matter described in subparagraphs (A) through (G) of
			 paragraph (1), as necessary.
						(b)Risk-based
			 activitiesThe report developed under subsection (a)(1) shall
			 describe methods that seek to ensure that resources available to the Secretary
			 for food safety-related activities are directed at those actions most likely to
			 reduce risks from food, including the use of preventive strategies and
			 allocation of inspection resources. The Secretary shall promptly undertake
			 those risk-based actions that are identified during the development of the
			 report as likely to contribute to the safety and security of the food
			 supply.
				(c)Capability for
			 laboratory analyses; researchThe report developed under
			 subsection (a)(1) shall provide a description of methods to increase capacity
			 to undertake analyses of food samples promptly after collection, to identify
			 new and rapid analytical techniques, including techniques that can be employed
			 at ports of entry and through Food Emergency Response Network laboratories, and
			 to provide for well-equipped and staffed laboratory facilities.
				(d)Information
			 technologyThe report developed under subsection (a)(1) shall
			 include a description of such information technology systems as may be needed
			 to identify risks and receive data from multiple sources, including foreign
			 governments, State, local, and tribal governments, other Federal agencies, the
			 food industry, laboratories, laboratory networks, and consumers. The
			 information technology systems that the Secretary describes shall also provide
			 for the integration of the facility registration system under section 415 of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 350d), and the prior notice
			 system under section 801(m) of such Act (21 U.S.C. 381(m)) with other
			 information technology systems that are used by the Federal Government for the
			 processing of food offered for import into the United States.
				(e)Automated risk
			 assessmentThe report developed under subsection (a)(1) shall
			 include a description of progress toward developing and improving an automated
			 risk assessment system for food safety surveillance and allocation of
			 resources.
				(f)Traceback and
			 surveillance reportThe Secretary shall include in the report
			 developed under subsection (a)(1) an analysis of the Food and Drug
			 Administration’s performance in food-borne illness outbreaks during the 5-year
			 period preceding the date of enactment of this Act involving fruits and
			 vegetables that are raw agricultural commodities (as defined in section 201(r)
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(r)) and
			 recommendations for enhanced surveillance, outbreak response, and traceability.
			 Such findings and recommendations shall address communication and coordination
			 with the public and industry, outbreak identification, and traceback.
				(g)Biennial food
			 safety and food defense research planThe Secretary and the
			 Secretary of Agriculture shall, on a biennial basis, submit to Congress a joint
			 food safety and food defense research plan which may include studying the
			 long-term health effects of food-borne illness. Such biennial plan shall
			 include a list and description of projects conducted during the previous 2-year
			 period and the plan for projects to be conducted during the following 2-year
			 period.
				204.Enhancing
			 traceback and recordkeeping
				(a)In
			 generalThe Secretary, in consultation with the Secretary of
			 Agriculture and representatives of State departments of health and agriculture,
			 shall improve the capacity of the Secretary to effectively and rapidly track
			 and trace, in the event of an outbreak, fruits and vegetables that are raw
			 agricultural commodities.
				(b)Pilot
			 project
					(1)In
			 generalNot later than 9 months after the date of enactment of
			 this Act, the Secretary shall establish a pilot project in coordination with
			 the produce industry to explore and evaluate new methods for rapidly and
			 effectively tracking and tracing fruits and vegetables that are raw
			 agricultural commodities so that, if an outbreak occurs involving such a fruit
			 or vegetable, the Secretary may quickly identify the source of the outbreak and
			 the recipients of the contaminated food.
					(2)ContentThe
			 Secretary shall select participants from the produce industry to run projects
			 which overall shall include at least 3 different types of fruits or vegetables
			 that have been the subject of outbreaks during the 5-year period preceding the
			 date of enactment of this Act, and shall be selected in order to develop and
			 demonstrate—
						(A)methods that are
			 applicable and appropriate for small businesses; and
						(B)technologies,
			 including existing technologies, that enhance traceback and trace
			 forward.
						(c)ReportNot
			 later than 18 months after the date of enactment of this Act, the Secretary
			 shall report to Congress on the findings of the pilot project under subsection
			 (b) together with recommendations for establishing more effective traceback and
			 trace forward procedures for fruits and vegetables that are raw agricultural
			 commodities.
				(d)Traceback
			 performance requirementsNot later than 24 months after the date
			 of enactment of this Act, the Secretary shall publish a notice of proposed
			 rulemaking to establish standards for the type of information, format, and
			 timeframe for persons to submit records to aid the Secretary in effectively and
			 rapidly tracking and tracing, in the event of an outbreak, fruits and
			 vegetables that are raw agricultural commodities. Nothing in this section shall
			 be construed as giving the Secretary the authority to prescribe specific
			 technologies for the maintenance of records.
				(e)Public
			 inputDuring the comment period in the notice of proposed
			 rulemaking under subsection (d), the Secretary shall conduct not less than 3
			 public meetings in diverse geographical areas of the United States to provide
			 persons in different regions an opportunity to comment.
				(f)Raw
			 agricultural commodityIn this section, the term raw
			 agricultural commodity has the meaning given that term in section 201(r)
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(r)).
				205.Surveillance
				(a)Definition of
			 food-borne illness outbreakIn this section, the term
			 food-borne illness outbreak means the occurrence of 2 or more
			 cases of a similar illness resulting from the ingestion of a food.
				(b)Food-borne
			 illness surveillance systems
					(1)In
			 generalThe Secretary, acting through the Director of the Centers
			 for Disease Control and Prevention, shall enhance food-borne illness
			 surveillance systems to improve the collection, analysis, reporting, and
			 usefulness of data on food-borne illnesses by—
						(A)coordinating
			 Federal, State and local food-borne illness surveillance systems, including
			 complaint systems, and increasing participation in national networks of public
			 health and food regulatory agencies and laboratories;
						(B)facilitating
			 sharing of findings on a more timely basis among governmental agencies,
			 including the Food and Drug Administration, the Department of Agriculture, and
			 State and local agencies, and with the public;
						(C)developing
			 improved epidemiological tools for obtaining quality exposure data, and
			 microbiological methods for classifying cases;
						(D)augmenting such
			 systems to improve attribution of a food-borne illness outbreak to a specific
			 food;
						(E)expanding
			 capacity of such systems, including working toward automatic electronic
			 searches, for implementation of fingerprinting strategies for food-borne
			 infectious agents, in order to identify new or rarely documented causes of
			 food-borne illness and submit standardized information to a centralized
			 database;
						(F)allowing timely
			 public access to aggregated, de-identified surveillance data;
						(G)at least
			 annually, publishing current reports on findings from such systems;
						(H)establishing a
			 flexible mechanism for rapidly initiating scientific research by academic
			 institutions;
						(I)integrating
			 food-borne illness surveillance systems and data with other biosurveillance and
			 public health situational awareness capabilities at the state and federal
			 levels; and
						(J)other activities
			 as determined appropriate by the Secretary.
						(2)PartnershipsThe
			 Secretary shall support and maintain a diverse working group of experts and
			 stakeholders from Federal, State, and local food safety and health agencies,
			 the food industry, consumer organizations, and academia. Such working group
			 shall provide the Secretary, through at least annual meetings of the working
			 group and an annual public report, advice and recommendations on an ongoing and
			 regular basis regarding the improvement of food-borne illness surveillance and
			 implementation of this section, including advice and recommendations on—
						(A)the priority
			 needs of regulatory agencies, the food industry, and consumers for information
			 and analysis on food-borne illness and its causes;
						(B)opportunities to
			 improve the effectiveness of initiatives at the Federal, State, and local
			 levels, including coordination and integration of activities among Federal
			 agencies, and between the Federal, State, and local levels of
			 government;
						(C)improvement in
			 the timeliness and depth of access by regulatory and health agencies, the food
			 industry, academic researchers, and consumers to food-borne illness
			 surveillance data collected by government agencies at all levels, including
			 data compiled by the Centers for Disease Control and Prevention;
						(D)key barriers to
			 improvement in food-borne illness surveillance and its utility for preventing
			 food-borne illness at Federal, State, and local levels;
						(E)the capabilities
			 needed for establishing automatic electronic searches of surveillance data;
			 and
						(F)specific actions
			 to reduce barriers to improvement, implement the working group’s
			 recommendations, and achieve the purposes of this section, with measurable
			 objectives and timelines, and identification of resource and staffing
			 needs.
						(c)Improving food
			 safety and defense capacity at the State and local level
					(1)In
			 generalThe Secretary shall develop and implement strategies to
			 leverage and enhance the food safety and defense capacities of State and local
			 agencies in order to achieve the following goals:
						(A)Improve
			 food-borne illness outbreak response and containment.
						(B)Accelerate
			 food-borne illness surveillance and outbreak investigation, including rapid
			 shipment of clinical isolates from clinical laboratories to appropriate State
			 laboratories, and conducting more standardized illness outbreak
			 interviews.
						(C)Strengthen the
			 capacity of State and local agencies to carry out inspections and enforce
			 safety standards.
						(D)Improve the
			 effectiveness of Federal-State partnerships to coordinate food safety and
			 defense resources and reduce the incidence of food-borne illness.
						(E)Share information
			 on a timely basis among public health and food regulatory agencies, with the
			 food industry, with health care providers, and with the public.
						(F)Strengthen the
			 capacity of State and local agencies to achieve the goals described in section
			 110.
						(2)ReviewIn
			 developing of the strategies required by paragraph (1), the Secretary shall,
			 not later than 1 year after the date of enactment of the
			 FDA Food Safety Modernization
			 Act, complete a review of State and local capacities, and needs
			 for enhancement, which may include a survey with respect to—
						(A)staffing levels
			 and expertise available to perform food safety and defense functions;
						(B)laboratory
			 capacity to support surveillance, outbreak response, inspection, and
			 enforcement activities;
						(C)information
			 systems to support data management and sharing of food safety and defense
			 information among State and local agencies and with counterparts at the Federal
			 level; and
						(D)other State and
			 local activities and needs as determined appropriate by the Secretary.
						(d)Food safety
			 capacity building grantsSection 317R(b) of the Public Health
			 Service Act (42 U.S.C. 247b–20(b)) is amended—
					(1)by striking
			 2002 and inserting 2009; and
					(2)by striking
			 2003 through 2006 and inserting 2010 through
			 2013.
					IIISpecific
			 provisions for imported food
			301.Foreign
			 supplier verification program
				(a)In
			 generalChapter VIII (21
			 U.S.C. 381 et seq.) is amended by adding at the end the following:
					
						805.Foreign
				supplier verification program
							(a)In
				general
								(1)Verification
				requirementEach United States importer of record shall perform
				risk-based foreign supplier verification activities in accordance with
				regulations promulgated under subsection (c) for the purpose of verifying that
				the food imported by the importer of record or its agent is—
									(A)produced in
				compliance with the requirements of section 419 or 420, as appropriate;
				and
									(B)is not
				adulterated under section 402 or misbranded under section 403(w).
									(2)Importer
				exclusionFor purposes of this section, an importer of
				record shall not include a person holding a valid license under section
				641 of the Tariff Act of 1930 (19 U.S.C. 1641) (referred to as a customs
				broker) if the customs broker has executed a written agreement with
				another person who has agreed to comply with the requirements of this section
				with regard to food imported or offered for import by the customs
				broker.
								(b)GuidanceNot
				later than 1 year after the date of enactment of the
				FDA Food Safety Modernization
				Act, the Secretary shall issue guidance to assist United States
				importers of record in developing foreign supplier verification
				programs.
							(c)Regulations
								(1)In
				generalNot later than 1 year after the date of enactment of the
				FDA Food Safety Modernization
				Act, the Secretary shall promulgate regulations to provide for
				the content of the foreign supplier verification program established under
				subsection (a). Such regulations shall, as appropriate, include a process for
				verification by a United States importer of record, with respect to each
				foreign supplier from which it obtains food, that the imported food is produced
				in compliance with the requirements of section 419 or 420, as appropriate, and
				is not adulterated under section 402 or misbranded under section 403(w).
								(2)VerificationThe
				regulations under paragraph (1) shall require that the foreign supplier
				verification program of each importer of record be adequate to provide
				assurances that each foreign supplier to the importer of record produces the
				imported food employing processes and procedures, including risk-based
				reasonably appropriate preventive controls, equivalent in preventing
				adulteration and reducing hazards as those required by section 419 or section
				420, as appropriate.
								(3)ActivitiesVerification
				activities under a foreign supplier verification program under this section may
				include monitoring records for shipments, lot-by-lot certification of
				compliance, annual on-site inspections, checking the hazard analysis and
				risk-based preventive control plan of the foreign supplier, and periodically
				testing and sampling shipments.
								(d)Record
				maintenance and accessRecords of a United States importer of
				record related to a foreign supplier verification program shall be maintained
				for a period of not less than 2 years and shall be made available promptly to a
				duly authorized representative of the Secretary upon request.
							(e)Deemed
				compliance of seafood, juice, and low-acid canned food facilities in compliance
				with HACCPAn owner, operator, or agent in charge of a facility
				required to comply with 1 of the following standards and regulations with
				respect to such facility shall be deemed to be in compliance with this section
				with respect to such facility:
								(1)The Seafood
				Hazard Analysis Critical Control Points Program of the Food and Drug
				Administration.
								(2)The Juice Hazard
				Analysis Critical Control Points Program of the Food and Drug
				Administration.
								(3)The Thermally
				Processed Low-Acid Foods Packaged in Hermetically Sealed Containers standards
				of the Food and Drug Administration (or any successor standards).
								(f)Publication of
				list of participantsThe Secretary shall publish and maintain on
				the Internet Web site of the Food and Drug Administration a current list that
				includes the name of, location of, and other information deemed necessary by
				the Secretary about, importers participating under this
				section.
							.
				(b)Prohibited
			 actSection 301 (21 U.S.C. 331), as amended by section 109, is
			 amended by adding at the end the following:
					
						(ss)The importation
				or offering for importation of a food if the importer of record does not have
				in place a foreign supplier verification program in compliance with section
				805.
						.
				(c)ImportsSection
			 801(a) (21 U.S.C. 381(a)) is amended by adding or the importer of record
			 is in violation of section 805 after or in violation of section
			 505.
				(d)Effective
			 dateThe amendments made by this section shall take effect 2
			 years after the date of enactment of this Act.
				302.Voluntary
			 qualified importer programChapter VIII (21 U.S.C. 381 et seq.), as
			 amended by section 301, is amended by adding at the end the following:
				
					806.Voluntary
				qualified importer program
						(a)In
				generalBeginning not later than 1 year after the date of
				enactment of the FDA Food Safety
				Modernization Act, the Secretary shall—
							(1)establish a
				program, in consultation with the Department of Homeland Security, to provide
				for the expedited review and importation of food offered for importation by
				United States importers who have voluntarily agreed to participate in such
				program; and
							(2)issue a guidance
				document related to participation and compliance with such program.
							(b)Voluntary
				participationAn importer may request the Secretary to provide
				for the expedited review and importation of designated foods in accordance with
				the program procedures established by the Secretary.
						(c)EligibilityIn
				order to be eligible, an importer shall be offering food for importation from a
				facility that has a certification described in section 809(b). In reviewing the
				applications and making determinations on such requests, the Secretary shall
				consider the risk of the food to be imported based on factors, such as the
				following:
							(1)The nature of the
				food to be imported.
							(2)The compliance
				history of the foreign supplier.
							(3)The capability of
				the regulatory system of the country of export to ensure compliance with United
				States food safety standards.
							(4)The compliance of
				the importer with the requirements of section 805.
							(5)The
				recordkeeping, testing, inspections and audits of facilities, traceability of
				articles of food, temperature controls, and sourcing practices of the
				importer.
							(6)The potential
				risk for intentional adulteration of the food.
							(7)Any other factor
				that the Secretary determines appropriate.
							(d)Review and
				revocationAny importer qualified by the Secretary in accordance
				with the eligibility criteria set forth in this section shall be reevaluated
				not less often than once every 3 years and the Secretary shall promptly revoke
				the qualified importer status of any importer found not to be in compliance
				with such criteria.
						(e)DefinitionFor
				purposes of this section, the term importer means the person
				that brings food, or causes food to be brought, from a foreign country into the
				customs territory of the United
				States.
						.
			303.Authority to
			 require import certifications for food
				(a)In
			 generalSection 801(a) (21 U.S.C. 381(a)) is amended by inserting
			 after the third sentence the following: With respect to an article of
			 food, if importation of such food is subject to, but not compliant with, the
			 requirement under subsection (p) that such food be accompanied by a
			 certification or other assurance that the food meets some or all applicable
			 requirements of this Act, then such article shall be refused
			 admission..
				(b)Addition of
			 certification requirementSection 801 (21 U.S.C. 381) is amended
			 by adding at the end the following new subsection:
					
						(p)Certifications
				concerning imported foods
							(1)In
				generalThe Secretary, based on public health considerations,
				including risks associated with the food or its place of origin, may require as
				a condition of granting admission to an article of food imported or offered for
				import into the United States, that an entity specified in paragraph (2)
				provide a certification or such other assurances as the Secretary determines
				appropriate that the article of food complies with some or all applicable
				requirements of this Act, as specified by the Secretary. Such certification or
				assurances may be provided in the form of shipment-specific certificates, a
				listing of certified entities, or in such other form as the Secretary may
				specify. Such certification shall be used for designated food imported from
				countries with which the Food and Drug Administration has an agreement to
				establish a certification program.
							(2)Certifying
				entitiesFor purposes of paragraph (1), entities that shall
				provide the certification or assurances described in such paragraph are—
								(A)an agency or a
				representative of the government of the country from which the article of food
				at issue originated, as designated by such government or the Secretary;
				or
								(B)such other
				persons or entities accredited pursuant to section 809 to provide such
				certification or assurance.
								(3)Renewal and
				refusal of certificationsThe Secretary may—
								(A)require that any
				certification or other assurance provided by an entity specified in paragraph
				(2) be renewed by such entity at such times as the Secretary determines
				appropriate; and
								(B)refuse to accept
				any certification or assurance if the Secretary determines that such
				certification or assurance is no longer valid or reliable.
								(4)Electronic
				submissionThe Secretary shall provide for the electronic
				submission of certifications under this
				subsection.
							.
				(c)Conforming
			 technical amendmentSection 801(b) (21 U.S.C. 381(b)) is amended
			 in the second sentence by striking with respect to an article included
			 within the provision of the fourth sentence of subsection (a) and
			 inserting with respect to an article described in subsection (a)
			 relating to the requirements of sections 760 or 761,.
				(d)No limit on
			 authorityNothing in the amendments made by this section shall
			 limit the authority of the Secretary to conduct random inspections of imported
			 food or to take such other steps as the Secretary deems appropriate to
			 determine the admissibility of imported food.
				304.Prior notice
			 of imported food shipments
				(a)In
			 generalSection 801(m)(1) (21 U.S.C. 381(m)(1)) is amended by
			 inserting any country to which the article has been refused
			 entry; after the country from which the article is
			 shipped;.
				(b)RegulationsNot
			 later than 120 days after the date of enactment of this Act, the Secretary
			 shall issue an interim final rule amending subpart I of part 1 of title 21,
			 Code of Federal Regulations, to implement the amendment made by this
			 section.
				(c)Effective
			 dateThe amendment made by this section shall take effect 180
			 days after the date of enactment of this Act.
				305.Review of a
			 regulatory authority of a foreign countryChapter VIII (21 U.S.C. 381 et seq.), as
			 amended by section 302, is amended by adding at the end the following:
				
					807.Review of a
				regulatory authority of a foreign countryThe Secretary may review information from a
				country outlining the statutes, regulations, standards, and controls of such
				country, and conduct on-site audits in such country to verify the
				implementation of those statutes, regulations, standards, and controls. Based
				on such review, the Secretary shall determine whether such country can provide
				reasonable assurances that the food supply of the country is equivalent in
				safety to food manufactured, processed, packed, or held in the United
				States.
					.
			306.Building
			 capacity of foreign governments with respect to food
				(a)In
			 generalThe Secretary shall, not later than 2 years of the date
			 of enactment of this Act, develop a comprehensive plan to expand the technical,
			 scientific, and regulatory capacity of foreign governments, and their
			 respective food industries, from which foods are exported to the United
			 States.
				(b)ConsultationIn
			 developing the plan under subsection (a), the Secretary shall consult with the
			 Secretary of Agriculture, Secretary of State, Secretary of the Treasury, and
			 the Secretary of Commerce, representatives of the food industry, appropriate
			 foreign government officials, and nongovernmental organizations that represent
			 the interests of consumers, and other stakeholders.
				(c)PlanThe
			 plan developed under subsection (a) shall include, as appropriate, the
			 following:
					(1)Recommendations
			 for bilateral and multilateral arrangements and agreements, including
			 provisions to provide for responsibility of exporting countries to ensure the
			 safety of food.
					(2)Provisions for
			 electronic data sharing.
					(3)Provisions for
			 mutual recognition of inspection reports.
					(4)Training of
			 foreign governments and food producers on United States requirements for safe
			 food.
					(5)Recommendations
			 to harmonize requirements under the Codex Alimentarius.
					(6)Provisions for
			 the multilateral acceptance of laboratory methods and detection
			 techniques.
					307.Inspection of
			 foreign food facilitiesChapter VIII (21 U.S.C. 381 et seq.), as
			 amended by section 305, is amended by inserting at the end the
			 following:
				
					808.Inspection of
				foreign food facilities
						(a)InspectionThe
				Secretary—
							(1)may enter into
				arrangements and agreements with foreign governments to facilitate the
				inspection of foreign facilities registered under section 415; and
							(2)shall direct
				resources to inspections of foreign facilities, suppliers, and food types,
				especially such facilities, suppliers, and food types that present a high risk
				(as identified by the Secretary), to help ensure the safety and security of the
				food supply of the United States.
							(b)Effect of
				inability To inspectNotwithstanding any other provision of law,
				food shall be refused admission into the United States if it is from a foreign
				facility registered under section 415 of which the owner, operator, or agent in
				charge of the facility, or the government of the foreign country, refuses to
				permit entry of United States inspectors, upon request, to inspect such
				facility. For purposes of this subsection, such an owner, operator, or agent in
				charge shall be considered to have refused an inspection if such owner,
				operator, or agent in charge refuses such a request to inspect a facility more
				than 48 hours after such request is
				submitted.
						.
			308.Accreditation
			 of qualified third-party auditorsChapter VIII (21 U.S.C. 381 et seq.), as
			 amended by section 307, is further amended by adding at the end the
			 following:
				
					809.Accreditation
				of qualified third-party auditors
						(a)Accreditation
				of certifying agents
							(1)In
				generalBeginning not later than 2 years after the date of
				enactment of the FDA Food Safety
				Modernization Act, the Secretary shall establish and implement an
				accreditation system under which a foreign government, a State or regional food
				authority, a foreign or domestic cooperative that aggregates the products of
				growers or processors, or any other third party that the Secretary determines
				appropriate, may request to be accredited as a certifying agent to certify that
				eligible entities meet the applicable requirements of this Act.
							(2)Review by
				SecretaryWhen establishing the accreditation system under
				paragraph (1), the Secretary shall review third-party accreditation systems in
				existence on the date of enactment of the FDA
				Food Safety Modernization Act, to avoid unnecessary duplication
				of efforts and costs.
							(3)Request by
				foreign governmentPrior to accrediting a foreign government as a
				certifying agent, the Secretary shall perform such reviews and audits of food
				safety programs, systems, and standards of the government as the Secretary
				deems necessary to determine that they are adequate to ensure that eligible
				entities certified by such government meet the requirements of this Act with
				respect to food manufactured, processed, packed, or held for import to the
				United States.
							(4)Request by
				State or regional food authorityPrior to accrediting a State or
				regional food authority as a certifying agent, the Secretary shall perform such
				reviews and audits of the training and qualifications of auditors used by the
				authority and conduct such reviews of internal systems and such other
				investigation of the authority as the Secretary deems necessary to determine
				that each eligible entity certified by the authority has systems and standards
				in use to ensure that such entity meets the requirements of this Act.
							(5)Cooperatives
				and other third partiesPrior to accrediting a foreign or
				domestic cooperative that aggregates the products of growers or processors or
				any other third party that the Secretary determines appropriate as a certifying
				agent, the Secretary shall perform such reviews and audits of the training and
				qualifications of auditors used by the cooperative or party and conduct such
				reviews of internal systems and such other investigation of the cooperative or
				party as the Secretary deems necessary to determine that each eligible entity
				certified by the cooperative or party has systems and standards in use to
				ensure that such entity meets the requirements of this Act.
							(6)Limitation on
				third partiesThe Secretary may not accredit a third party that
				the Secretary determines appropriate as a certifying agent unless each auditor
				used by such party prepares the audit report for an audit under this section in
				a form and manner designated by the Secretary. An audit report shall
				include—
								(A)the identity of
				the persons at the audited eligible entity responsible for compliance with food
				safety requirements;
								(B)the dates of the
				audit;
								(C)the scope of the
				audit; and
								(D)any other
				information required by the Secretary that relate to or may influence an
				assessment of compliance with this Act.
								(b)ImportationAs
				a condition of accrediting a foreign government, a State or regional food
				authority, a foreign or domestic cooperative that aggregates the products of
				growers or processors, or any other third party that the Secretary determines
				appropriate as a certifying agent, such government, authority, cooperative, or
				party shall agree to issue a written and electronic certification to accompany
				each food shipment made for import from an eligible entity certified by the
				certifying agent, subject to requirements set forth by the Secretary. The
				Secretary shall consider such certificates when targeting inspection resources
				under section 421.
						(c)MonitoringFollowing
				any accreditation of a certifying agent, the Secretary may at any time—
							(1)conduct an
				on-site audit of any eligible entity certified by the agent, with or without
				the certifying agent present; or
							(2)require the agent
				to submit to the Secretary, for any eligible entity certified by the agent, an
				onsite inspection report and such other reports or documents the agent requires
				as part of the audit process, including, for an eligible entity located outside
				the United States, documentation that the eligible is in compliance with any
				applicable registration requirements.
							(d)DefinitionsFor
				purposes of this section:
							(1)AuditorThe
				term auditor means an individual who—
								(A)is qualified to
				conduct food safety audits; and
								(B)has successfully
				completed any training requirements established by the Secretary for the
				conduct of food safety audits.
								(2)Certifying
				agentThe term certifying agent means a foreign
				government, a State or regional food authority, a foreign or domestic
				cooperative that aggregates the products of growers or processors, or any other
				third party that conducts audits of eligible entities and that is accredited by
				the Secretary under this section.
							(3)Eligible
				entityThe term eligible entity means any entity
				in the food supply chain that chooses to be audited by a certifying
				agent.
							(e)Avoiding
				conflicts of interest with certifying agents
							(1)In
				generalA certifying agent shall—
								(A)not be owned,
				managed, or controlled by any person that owns or operates an eligible entity
				to be certified by such agent;
								(B)have procedures
				to ensure against the use, in carrying out audits of eligible entities under
				this section, of any officer or employee of such agent that has a financial
				conflict of interest regarding an eligible entity to be certified by such
				agent; and
								(C)annually make
				available to the Secretary, disclosures of the extent to which such agent, and
				the officers and employees of such agent, have maintained compliance with
				subparagraphs (A) and (B) relating to financial conflicts of interest.
								(2)RegulationsThe
				Secretary shall promulgate regulations not later than 18 months after the date
				of enactment of the FDA Food Safety
				Modernization Act to ensure that there are protections against
				conflicts of interest between a certifying agent and the eligible entity to be
				certified by such agent. Such regulations shall include—
								(A)requiring that
				domestic audits performed under this section be unannounced;
								(B)a structure,
				including timing and public disclosure, for fees paid by eligible entities to
				certifying agents to decrease the potential for conflicts of interest;
				and
								(C)appropriate
				limits on financial affiliations between a certifying agent and any person that
				owns or operates an eligible entity to be certified by such agent.
								(f)False
				statementsAny statement of representation made by an employee or
				agent of an eligible entity to an auditor of a certifying agent or a certifying
				agent shall be subject to section 1001 of title 18, United States Code.
						(g)Risks to public
				healthIf, at any time during an audit, an auditor of a
				certifying agent discovers a condition that could cause or contribute to a
				serious risk to the public health, the auditor shall immediately notify the
				Secretary of—
							(1)the
				identification of the eligible entity subject to the audit; and
							(2)such
				condition.
							(h)Withdrawal of
				accreditationThe Secretary may withdraw accreditation from a
				certifying agent—
							(1)if food from
				eligible entities certified by such agent is linked to an outbreak of human or
				animal illness;
							(2)following a
				performance audit and finding by the Secretary that the agent no longer meets
				the requirements for accreditation; or
							(3)following a
				refusal to allow United States officials to conduct such audits and
				investigations as may be necessary to ensure continued compliance with the
				requirements set forth in this section.
							(i)Performance
				audits and renewalTo ensure that accreditation of a certifying
				agent continues to meet the standards of this section and this Act and to allow
				for the renewal of accreditation of such certifying agent, the Secretary
				shall—
							(1)audit the
				performance of such certifying agent on a periodic basis, not less than every 4
				years, through the review of audit reports by such certifying agent and the
				compliance history, as available, of eligible entities certified by such
				certifying agent; and
							(2)any other
				measures deemed necessary by the Secretary.
							(j)Publication of
				list of certifying agentsThe Secretary shall publish and
				maintain on the Internet Web site of the Food and Drug Administration a current
				list, including, the name, location and other information deemed necessary by
				the Secretary, of certifying agents under this section.
						(k)Neutralizing
				costsThe Secretary shall establish a method, similar to the
				method used by the Department of Agriculture, by which certifying agents
				reimburse the Food and Drug Administration for the work performed to accredit
				such certifying agents. The Secretary shall make operating this program
				revenue-neutral and shall not generate surplus revenue from such a
				reimbursement mechanism.
						(l)No effect on
				section 704 inspectionsThe audits performed under this section
				shall not be considered inspections under section 704.
						(m)No effect on
				inspection authorityNothing in this section affects the
				authority of the Secretary to inspect any eligible entity pursuant to this
				Act.
						.
			309.Foreign
			 offices of the Food and Drug Administration
				(a)In
			 generalThe Secretary shall by October 1, 2010, establish an
			 office of the Food and Drug Administration in not less than 5 foreign countries
			 selected by the Secretary, to provide assistance to the appropriate
			 governmental entities of such countries with respect to measures to provide for
			 the safety of articles of food and other products regulated by the Food and
			 Drug Administration exported by such country to the United States, including by
			 directly conducting risk-based inspections of such articles and supporting such
			 inspections by such governmental entity.
				(b)ConsultationIn
			 establishing the foreign offices described in subsection (a), the Secretary
			 shall consult with the Secretary of State and the United States Trade
			 Representative.
				(c)ReportNot
			 later than October 1, 2011, the Secretary shall submit to Congress a report on
			 the basis for the selection by the Secretary of the foreign countries in which
			 the Secretary established offices under subsection (a), the progress which such
			 offices have made with respect to assisting the governments of such countries
			 in providing for the safety of articles of food and other products regulated by
			 the Food and Drug Administration exported to the United States, and the plans
			 of the Secretary for establishing additional foreign offices of the Food and
			 Drug Administration, as appropriate.
				310.Funding for
			 food safety
				(a)In
			 generalThere are authorized
			 to be appropriated to carry out the activities of the Center for Food Safety
			 and Applied Nutrition, the Center for Veterinary Medicine, and related field
			 activities in the Office of Regulatory Affairs of the Food and Drug
			 Administration—
					(1)$775,000,000 for fiscal year 2009;
			 and
					(2)such sums as may
			 be necessary for fiscal years 2010 through 2013.
					(b)Increased
			 number of field staffTo carry out the activities of the Center
			 for Food Safety and Applied Nutrition, the Center for Veterinary Medicine, and
			 related field activities of the Office of Regulatory Affairs of the Food and
			 Drug Administration, the Secretary of Health and Human Services shall increase
			 the field staff of such Centers and Office with a goal of not fewer
			 than—
					(1)3,600 staff
			 members in fiscal year 2009;
					(2)3,800 staff
			 members in fiscal year 2010;
					(3)4,000 staff
			 members in fiscal year 2011;
					(4)4,200 staff
			 members in fiscal year 2012; and
					(5)4,600 staff
			 members in fiscal year 2013.
					311.Jurisdiction;
			 authoritiesNothing in this
			 Act, or an amendment made by this Act, shall be construed to—
				(1)alter the
			 jurisdiction between the Secretary of Agriculture and the Secretary of Health
			 and Human Services, under applicable statutes and regulations;
				(2)limit the
			 authority of the Secretary of Health and Human Services to issue regulations
			 related to the safety of food under—
					(A)the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) as in effect on the day before
			 the date of enactment of this Act; or
					(B)the Public Health
			 Service Act (42 U.S.C. 301 et seq.) as in effect on the day before the date of
			 enactment of this Act; or
					(3)impede, minimize,
			 or affect the authority of the Secretary of Agriculture to prevent, control, or
			 mitigate a plant or animal health emergency, or a food emergency involving
			 products regulated under the Federal Meat Inspection Act, the Poultry Products
			 Inspection Act, or the Egg Products Inspection Act.
				
